DETAILED ACTION
	This action is responsive to 05/15/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Noranbrock on 02/18/2021.
The claims have been amended as follows:
Please amend the claims as follows:
Claims 6-10. (Canceled).
Claim 15. (Canceled).
Allowable Subject Matter
Claims 1-5 and 11-14 are allowed.
The current invention relates to an organic light emitting diode display module and a manufacturing method thereof.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An organic light emitting diode display module, wherein, the display module comprises: a substrate with a lead and a power cable formed on the substrate; a flat layer formed on the substrate, the flat layer defining a first through hole and a second through hole; and a part of the lead corresponding to a position of the first through hole; an anode layer formed on the flat layer and within the second through hole; a pixel definition layer formed on the flat layer and the anode layer; the pixel definition layer defining a third through hole and a fourth through hole; a part of the anode layer corresponds to a position of the third through hole; the fourth through hole interconnecting with the first through hole; a light-emitting layer formed within the third through hole and on the anode layer; a cathode layer formed on the pixel definition layer, the light-emitting layer, and the lead; the cathode layer comprising a plurality of wire blocks arranged at intervals; and each wire block comprising a bent conductive wire; one end of each conductive wire being coupled to the lead, and the other end of each conductive wire being coupled to the power cable.” 
Similar limitations are also recited in independent claim 11. Claims 2-5 depend from and further limit claim 1, claims 12-14 depend from and further limit claim 11, and are therefore equally allowable.
Representative prior art include the following:

Huo (US Patent 10,088,930) teaches an AMOLED panel having a segmented cathode used for touch detection, wherein a cathode layer 3140 is patterned into a plurality of electrodes, for example, the cathode 3140 is patterned into a plurality of rows 4100 and a plurality of columns 4200 insulated from the plurality of rows to form sensing and driving lines for the touch electrodes. Similarly, Huo fails to teach or suggest the limitation underlined above with respect to independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627